Citation Nr: 1207945	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  05-31 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for a left knee disability status post left leg tibia fracture.

2.  Entitlement to a compensable initial rating for a left knee scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1984 to April 1987, from February 2003 to January 2004 and from July 2005 to September 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which granted service connection for left knee orthopedic disability and assigned a 20 percent evaluation and for a scar on the left knee which was assigned a noncompensable evaluation.  The Veteran perfected an appeal of the assigned ratings.  The issues have been characterized accordingly.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

This case was remanded by the Board in April 2008 for additional development and in August 2010 to obtain contemporaneous VA examinations of the disabilities on appeal and to obtain any ongoing treatment records.  The case has now been returned to the Board for further appellate action.  

As noted in the Board's April 2008 and August 2010 Remands, the RO revised its earlier November 2004 rating decision concerning the claims at issue on the basis that the evidence established "clear and unmistakable error" (CUE) as to the effective dates assigned for the respective disability ratings.  See 38 C.F.R. § 3.105(a).  The finding of CUE in the earlier decision was based on the fact that the Veteran was recalled to active duty service from July 21, 2005 to September 25, 2006, and thus was no longer entitled to VA disability benefits during that period for his service-connected orthopedic and scar disabilities of the left knee.  

The issue of entitlement to service connection for gout has been raised in correspondence received from the Veteran in January 2012, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record shows that the most recent VA treatment records associated with the claims file are dated in April 2010.  The Board's inquiry in Virtual VA was not productive of any treatment records.  In accordance with the Board's Remand, in August 2010, the AMC requested that the Veteran provide the names and addresses of all medical care providers, VA and non-VA, which have treated him for orthopedic and scar disabilities of his left knee.  In addition, he was requested to indicate whether he received treatment for those conditions at any VA Medical Center other than at the Atlanta VAMC.  The Veteran did not specifically respond to the letter, and there is no indication that any action was taken by the RO to obtain any VA treatment records.  

In the February 2012 Informal Hearing Presentation, the Veteran's representative asserted that it was unclear if ongoing VA treatment records were requested as directed in the August 2010 Remand.  He further noted that at the October 2010 VA orthopedic examination of the left knee, the Veteran did report that he received VA treatment for his orthopedic left knee disability at "the VAMC and associated clinics."   Thus, it appears that additional efforts to obtain recent VA treatment records are required.  

Similarly, the Board notes that the Veteran filed his claim for service connection for the disabilities on appeal in January 2004.  However, the oldest VA treatment records associated with the claims folder are dated October 2006.  The Veteran was not on active duty between January 2004 and July 2005, and may have received VA treatment during that period.  Accordingly, VA treatment records from the Atlanta VAMC and associated VA clinics dating prior to October 2006, if any, should also be obtained and associated with the claims folder.

In this regard, the Board notes that VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. § 3.159(c)(2).  Because it is unclear whether VA treatment records have been requested dating prior to October 2006 and since April 2010, the RO should obtain and associate with the claims file any and all outstanding VA treatment records pertaining to disabilities on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate with the claims file VA medical records, if any, from the Atlanta VAMC and any associated VA outpatient clinics dating prior to October 2006 and from April 2010 to the present.  Thereafter, conduct any other development as may be indicated by a response received as a consequence of the action taken herein.  

2.  The case should then be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



